                      Case 18-06458                 Doc 40           Filed 10/03/18 Entered 10/03/18 11:29:46                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS


                   In re:                                                                          §
                                                                                                   §
                   GASS, ANDREW B.                                                                 §           Case No. 18-06458 ABG
                   GASS, ASTA                                                                      §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    03/06/2018 . The undersigned trustee was appointed on 03/06/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 8,281.75

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                              0.00
                                                     Bank service fees                                                                   31.90
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                    4,848.44
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 3,401.41

                    The remaining funds are available for distribution.

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-06458                  Doc 40          Filed 10/03/18 Entered 10/03/18 11:29:46                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 07/20/2018 and the
      deadline for filing governmental claims was 09/04/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 858.33 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 858.33 , for a total compensation of $ 858.33 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 22.60 , for total expenses of $ 22.60 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 09/19/2018                                     By:/s/ANDREW J. MAXWELL, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                              Case 18-06458        Doc 40   Filed 10/03/18
                                                                                        FORMEntered
                                                                                             1        10/03/18 11:29:46                                Desc Main
                                                                             Document      Page  3 of
                                                                    INDIVIDUAL ESTATE PROPERTY RECORD 11
                                                                                                       AND REPORT                                                                                    Page:       1
                                                                                             ASSET CASES                                                                                              Exhibit A
Case No:            18-06458        ABG     Judge: A. BENJAMIN GOLDGAR                                                         Trustee Name:                     ANDREW J. MAXWELL, TRUSTEE
Case Name:          GASS, ANDREW B.                                                                                           Date Filed (f) or Converted (c):   03/06/18 (f)
                    GASS, ASTA                                                                                                341(a) Meeting Date:               04/10/18
For Period Ending: 09/19/18                                                                                                   Claims Bar Date:                   07/20/18



                                       1                                      2                          3                         4                         5                                   6
                                                                                                Estimated Net Value
                                                                          Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                          Unscheduled          Less Liens, Exemptions,          Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                 Values                and Other Costs)          OA=554(a) Abandon             the Estate

 1. 603 S. Arlington Heights rd Arlington Height IL                          329,000.00                            0.00                                               0.00                     FA
     Single-family home, P.I.N. 03-32-304-001-0000; 03
 2. 2016 Hyundai Tucson Sport mileage: 31000                                  12,600.00                            0.00                                               0.00                     FA
 3. 2012 Jeep Liberty mileage: 90000                                           6,700.00                            0.00                                               0.00                     FA
 4. 2 couches, 2 arm chairs, 1 love seat, 1 bed, 1 cof                         1,500.00                            0.00                                               0.00                     FA
 5. 2 TVs, 1 desktop computer, 1 laptop, 2 printers, 2                         1,000.00                            0.00                                               0.00                     FA
 6. 2 Bicycles                                                                    300.00                           0.00                                               0.00                     FA
 7. Men's wearing apparel Women's wearing apparel                              1,500.00                            0.00                                               0.00                     FA
 8. Misc. Jewelry and 10 watches                                               1,600.00                            0.00                                               0.00                     FA
 9. 2 dogs                                                                          1.00                           0.00                                               0.00                     FA
 10. Cash                                                                         100.00                           0.00                                               0.00                     FA
 11. JPMorgan Chase Bank, N.A. PO Box 659754 San Antoni                           619.29                           0.00                                               0.00                     FA
 12. JPMorgan Chase Bank, N.A. PO Box 659754 San Antoni                           689.42                           0.00                                               0.00                     FA
 13. JPMorgan Chase Bank, N.A. PO Box 659754 San Antoni                             9.92                           0.00                                               0.00                     FA
 14. Devon Bank 950 Milwaukee Ave. Glenview, IL 60025                             302.17                           0.00                                               0.00                     FA
 15. Acorn Online Investment                                                      450.00                           0.00                                               0.00                     FA
 16. Acorn Online Investment                                                      541.00                           0.00                                               0.00                     FA
 17. Uno Mas Cucina and Tequila, Inc.                                               0.00                           0.00                                               0.00                     FA
 18. Unpaid Loans from Uno Mas Cucina and Tequila, Inc.                       Unknown                              0.00                                               0.00                     FA
 19. collateral for Byline Bank loan (UCC-1 filed 2/17/                       Unknown                              0.00                                               0.00                     FA
 20. TAX REFUND (u)                                                           19,562.00                       8,281.75                                            8,281.75                     FA
     2018 Federal and Illinois tax refund (amended schedule A/B)

                                                                                                                                                                                Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                          $376,474.80                      $8,281.75                                           $8,281.75                            $0.00
                                                                                                                                                                                (Total Dollar Amount in Column 6)




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                              Ver: 20.00j
                                              Case 18-06458                 Doc 40    Filed 10/03/18
                                                                                                  FORMEntered
                                                                                                       1        10/03/18 11:29:46                                    Desc Main
                                                                                       Document      Page  4 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 11
                                                                                                                 AND REPORT                                                                            Page:      2
                                                                                                            ASSET CASES                                                                                 Exhibit A
Case No:             18-06458       ABG     Judge: A. BENJAMIN GOLDGAR                                                                      Trustee Name:                      ANDREW J. MAXWELL, TRUSTEE
Case Name:           GASS, ANDREW B.                                                                                                        Date Filed (f) or Converted (c):   03/06/18 (f)
                     GASS, ASTA                                                                                                             341(a) Meeting Date:               04/10/18
                                                                                                                                            Claims Bar Date:                   07/20/18

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   341 meeting held on April 10, 2018
   2017 REFUND 18,248 EIC= 0, some wildcard exemption applied
   RE VALUE(REDFIN 366K, ZILLOW 300K ,REALTOR 400K) question
   SEVERAL BANK ACCOUNTS (failed restaurant business)


   Initial Projected Date of Final Report (TFR): 12/31/18           Current Projected Date of Final Report (TFR): 12/31/18




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                               Ver: 20.00j
                                           Case 18-06458                 Doc 40   Filed 10/03/18 Entered 10/03/18 11:29:46                          Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   5 of 11                                                                                             Page:      1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                     Exhibit B
  Case No:           18-06458 -ABG                                                                                          Trustee Name:                       ANDREW J. MAXWELL, TRUSTEE
  Case Name:         GASS, ANDREW B.                                                                                        Bank Name:                          ASSOCIATED BANK
                     GASS, ASTA                                                                                             Account Number / CD #:              *******3035 Checking Account
  Taxpayer ID No:    *******7055
  For Period Ending: 09/19/18                                                                                               Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                            Separate Bond (if applicable):


           1              2                              3                                              4                                                 5                          6                         7
    Transaction       Check or                                                                                                     Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                   BALANCE FORWARD                                                                                                                      0.00


   C      05/11/18       20        UNITED STATES TREASURY                          TAX RETURNS 2017                               1224-000                    8,281.75                                             8,281.75


   C      06/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                                 10.00                   8,271.75


   C      07/03/18     010001      ANDREW AND ASTA GASS                            EXEMPTION                                      8100-000                                               4,848.44                  3,423.31
                                   603 S. ARLINGTON HEIGHTS RD
                                   ARLINGTON HEIGHTS IL 60005


   C      07/09/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                                 11.90                   3,411.41


   C      08/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                                 10.00                   3,401.41



                                                                                                        COLUMN TOTALS                                         8,281.75                   4,880.34                   3,401.41
                                                                                                            Less: Bank Transfers/CD's                             0.00                       0.00
  * Reversed                                                                                            Subtotal                                              8,281.75            4,880.34
  t Funds Transfer                                                                                          Less: Payments to Debtors
  C Bank Cleared                                                                                                                                                                  4,848.44
                                                                                                        Net
                                                                                                                                                              8,281.75               31.90
                                                                                                                                                                                NET                             ACCOUNT
                                                                                                        TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                        Checking Account - ********3035                      8,281.75                        31.90                  3,401.41
                                                                                                                                                ------------------------    ------------------------   ------------------------
                                                                                                                                                             8,281.75                        31.90                  3,401.41
                                                                                                                                                ==============             ==============              ==============
                                                                                                                                                 (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                            Transfers)               To Debtors)                    On Hand




                                                                                                                            Page Subtotals                    8,281.75                    4,880.34
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                  Ver: 20.00j
LFORM24
                                           Case 18-06458                 Doc 40   Filed 10/03/18 Entered 10/03/18 11:29:46                     Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   6 of 11                                                                              Page:    2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                     Exhibit B
  Case No:           18-06458 -ABG                                                                                     Trustee Name:                    ANDREW J. MAXWELL, TRUSTEE
  Case Name:         GASS, ANDREW B.                                                                                   Bank Name:                       ASSOCIATED BANK
                     GASS, ASTA                                                                                        Account Number / CD #:           *******3035 Checking Account
  Taxpayer ID No:    *******7055
  For Period Ending: 09/19/18                                                                                          Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                       Separate Bond (if applicable):


          1               2                              3                                            4                                            5                       6                  7
    Transaction       Check or                                                                                                Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)




                                                                                                                       Page Subtotals                        0.00                  0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                 Ver: 20.00j
LFORM24
                 Case 18-06458                Doc 40             Filed 10/03/18 Entered 10/03/18 11:29:46                    Desc Main
                                                                  Document     Page 7 of 11

                                                                                EXHIBIT C
 Page 1                                                                                                                               Date: September 19, 2018
                                                                       ANALYSIS OF CLAIMS REGISTER

 Case Number:      18-06458                                                  Claim Class Sequence
 Debtor Name:      GASS, ANDREW B.


Code #              Creditor Name & Address                Claim Class      Notes                    Amount Allowed          Paid to Date      Claim Balance

               ANDREW J. MAXWELL, TRUSTEE                  Administrative                                   $858.33                 $0.00              $858.33
001            20 N. CLARK ST.
2100-00        SUITE 200
               CHICAGO, IL 60602

               ANDREW J. MAXWELL, TRUSTEE                  Administrative                                    $22.60                 $0.00               $22.60
001            20 N. CLARK ST.
2200-00        SUITE 200
               CHICAGO, IL 60602

                             Subtotal for Class Administrative                                              $880.93                 $0.00              $880.93
000001A        Department of the Treasury                  Priority                                            $0.00                $0.00                 $0.00
058            Internal Revenue Service
5800-00        PO Box 7346
               Philadelphia, PA 19101-7346

                             Subtotal for Class Priority                                                       $0.00                $0.00                 $0.00
000002         Discover Bank                               Unsecured                                       $7,929.36                $0.00             $7,929.36
070            Discover Products Inc
7100-00        PO Box 3025
               New Albany, OH 43054-3025

000003         Discover Bank                               Unsecured                                       $3,435.25                $0.00             $3,435.25
070            Discover Products Inc
7100-00        PO Box 3025
               New Albany, OH 43054-3025

000004         BYLINE BANK                                 Unsecured                                     $228,102.00                $0.00           $228,102.00
070            C/O DAVID L HAZAN GRACH
7100-00        MASINI, HAZAN & GURYSH, LLP
               I40 S MILWAUKEE AVE
               LIBERTYVILLE, IL 60048

000005         Old Republic Insurance Company              Unsecured                                      $73,170.82                $0.00            $73,170.82
070            c/o Republic Equity Credit Services
7100-00        307 N. Michigan Ave. 13th Fl
               Chicago, IL 60601-5382

000006         Capital One Bank (USA), N.A.                Unsecured                                       $3,124.29                $0.00             $3,124.29
070            PO Box 71083
7100-00        Charlotte, NC 28272-1083

000007         Reinhart FoodService, LLC                   Unsecured                                      $10,044.33                $0.00            $10,044.33
070            Attn: Jeff Peters
7100-00        100 Harborview Plaza
               La Crosse, WI 54601

000008         Synchrony Bank                      Unsecured                                               $1,214.70                $0.00             $1,214.70
070            c/o PRA Receivables Management, LLC
7100-00        PO Box 41021
               Norfolk VA 23541




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 7)                                                                      Printed: 09/19/18 09:34 AM   Ver: 20.00j
                 Case 18-06458                Doc 40         Filed 10/03/18 Entered 10/03/18 11:29:46                   Desc Main
                                                              Document     Page 8 of 11

                                                                           EXHIBIT C
 Page 2                                                                                                                          Date: September 19, 2018
                                                                  ANALYSIS OF CLAIMS REGISTER

 Case Number:      18-06458                                             Claim Class Sequence
 Debtor Name:      GASS, ANDREW B.


Code #              Creditor Name & Address           Claim Class      Notes                    Amount Allowed          Paid to Date      Claim Balance

000009         LVNV FUNDING, LLC                      Unsecured                                        $517.96                 $0.00               $517.96
070            RESURGENT CAPITAL SERVICES
7100-00        PO BOX 10587
               GREENVILLE, SC 29603-0587

000010         PYOD, LLC                              Unsecured                                       $1,160.37                $0.00             $1,160.37
070            PO BOX 19008
7100-00        GREENVILLE, SC 29602

000011         Rock Fusco & Connelly, LLC             Unsecured                                       $1,842.00                $0.00             $1,842.00
070            321 N. Clark St., Ste. 2200
7100-00        Chicago, IL 60654

000012         Portfolio Recovery Associates, LLC     Unsecured                                        $716.22                 $0.00               $716.22
070            Successor to SYNCHRONY BANK
7100-00        (BANANA REPUBLIC)
               POB 41067
               Norfolk, VA 23541

000013         Portfolio Recovery Associates, LLC     Unsecured                                       $3,314.79                $0.00             $3,314.79
070            Successor to SYNCHRONY BANK
7100-00        (AMAZON)
               POB 41067
               Norfolk, VA 23541

                             Subtotal for Class Unsecured                                           $334,572.09                $0.00           $334,572.09

                  Case Totals:                                                                      $335,453.02                $0.00           $335,453.02
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 8)                                                                 Printed: 09/19/18 09:34 AM    Ver: 20.00j
        Case 18-06458              Doc 40    Filed 10/03/18 Entered 10/03/18 11:29:46              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-06458 ABG
     Case Name: GASS, ANDREW B.
                 GASS, ASTA
     Trustee Name: ANDREW J. MAXWELL, TRUSTEE
                         Balance on hand                                              $                  3,401.41

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: ANDREW J. MAXWELL,
       TRUSTEE                                        $           858.33 $                0.00 $          858.33
       Trustee Expenses: ANDREW J.
       MAXWELL, TRUSTEE                               $               22.60 $             0.00 $             22.60
                 Total to be paid for chapter 7 administrative expenses               $                   880.93
                 Remaining Balance                                                    $                  2,520.48


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 18-06458              Doc 40   Filed 10/03/18 Entered 10/03/18 11:29:46              Desc Main
                                             Document     Page 10 of 11




                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     000001A              Department of the Treasury $              0.00 $              0.00 $              0.00
                 Total to be paid to priority creditors                                $                    0.00
                 Remaining Balance                                                     $               2,520.48


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 334,572.09 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     000002               Discover Bank                   $     7,929.36 $              0.00 $             59.74
     000003               Discover Bank                   $     3,435.25 $              0.00 $             25.88
     000004               BYLINE BANK                     $   228,102.00 $              0.00 $         1,718.39
                          Old Republic Insurance
     000005               Company                         $    73,170.82 $              0.00 $           551.23
                          Capital One Bank (USA),
     000006               N.A.                            $     3,124.29 $              0.00 $             23.54
     000007               Reinhart FoodService, LLC $          10,044.33 $              0.00 $             75.67
     000008               Synchrony Bank                  $     1,214.70 $              0.00 $              9.15
     000009               LVNV FUNDING, LLC               $       517.96 $              0.00 $              3.90
     000010               PYOD, LLC                       $     1,160.37 $              0.00 $              8.74
                          Rock Fusco & Connelly,
     000011               LLC                             $     1,842.00 $              0.00 $             13.88
                          Portfolio Recovery
     000012               Associates, LLC                 $       716.22 $              0.00 $              5.39




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 18-06458              Doc 40   Filed 10/03/18 Entered 10/03/18 11:29:46             Desc Main
                                             Document     Page 11 of 11




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Portfolio Recovery
     000013               Associates, LLC            $         3,314.79 $              0.00 $             24.97
                 Total to be paid to timely general unsecured creditors               $                2,520.48
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
